08/23/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0139


                                        DA 21-0139
                                     _________________



IN THE MATTER OF:

A.S.,                                                               ORDER

             A Youth in Need of Care.


                                     _________________


        M.R. App. P. 10(6) requires that in any proceeding under Title 41, Chapter 3, only
the initials of the child and parent may be used in all filings. On pages 4 and 32 of
Appellant’s opening brief, submitted electronically on August 20, 2021, the parent’s and
child’s names are not redacted. Therefore, this brief does not comply with the rule.
Therefore,
        IT IS ORDERED that the referenced brief is rejected.
        IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
        IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
        The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Laurie McKinnon
                                                                              Justice, Montana Supreme Court
                                                                                       August 23 2021